[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                             JANUARY 31, 2006
                               No. 05-14805                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 04-03302-CV-2-IPJ

FRANK E. MCNAMEE,


                                                         Plaintiff-Appellant,

                                    versus

SOCIAL SECURITY ADMINISTRATION,

                                                         Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                              (January 31, 2006)

Before BIRCH, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Plaintiff-appellant Frank McNamee appeals the district court’s order
affirming the denial by the Commissioner of Social Security (“Commissioner”) of

his applications for disability benefits, pursuant to 42 U.S.C. § 405(g), and

supplemental security income, pursuant to 42 U.S.C. § 1383(c)(3). Because the

administrative law judge (“ALJ”) gave specific reasons for according what weight

he gave to various parts of the record, and because he based his decision on

substantial medical evidence, we AFFIRM.

                                     I. BACKGROUND

       McNamee applied for disability insurance benefits and supplemental

security income on 18 December 2001, on the ground that he was disabled as of 1

April 1996 1 due to heart attack and disease. R2 at 47, 265. The applications were

denied both initially and upon reconsideration by an ALJ. McNamee requested an

Appeals Council review. The Appeals Council concluded that no basis existed

upon which to review the ALJ’s decision, thus leaving it to stand as the

Commissioner’s final decision. McNamee then appealed to the district court,

which upheld the ALJ’s decision as having been based upon substantial evidence.

       The record before the ALJ, apart from the applications, disability reports,

and activities questionaires completed and submitted by McNamee and his wife,



       1
         McNamee’s applications, in expressing uncertainty as to the exact year, and the
transcript from the hearing before the ALJ all indicate that the onset of alleged disability may
actually have been 1 April 1997, the onset of the first heart attack. See R2 at 47, 265, 284.

                                                 2
included a variety of medical records covering the period April 1997 through

November 2003. The records from his April 1997 hospitalization at Cooper Green

Hospital and University of Alabama, Birmingham Medical Center report his

condition at discharge after by-pass surgery as “[d]ramatically improved.” Id. at

133. Emergency room and follow-up records covering the period from 22 June

1997 to 6 April 1998 from Cooper Green Hospital, id. at 137-149, report an

infection at the incision site which was treated with antibiotics. See id. at 137.

The records from his December 2001 hospitalization at Bessemer Carraway

Medical Center in connection with a stroke indicate that he was in stable condition

at discharge and had been instructed to discontinue smoking and minimize alcohol

intake. Id. at 151. A consultative psychological evaluation based on a 21 March

2002 clinical interview by Dr. John Neville reports that McNamee admitted to

being able to “bathe, dress and feed himself,” and to “doing some housework.” Id.

at 179. Dr. Neville concluded that McNamee was mentally capable of functioning

independently, that he was able to understand and carry out instructions, and that

he appeared able to cope with ordinary work pressures. Id. at 181. A consultative

medical evaluation based on a 25 March 2002 physical examination by Dr. Lillian

Klancar in which McNamee complained of bilateral hip pain, reported that

McNamee was “able to do dusting, sweeping, and cooking,” that he “care[d] for a



                                           3
small garden and [could] do planting.” Id. at 189. Dr. Klancar also reported that

McNamee reported difficulty mowing because of his hip pain but was not limited

by any heart symptoms. Id. She observed that there were, at that point, “no

limitations in standing, walking, lifting, carrying, sitting, or manipulation . . . [and

that McNamee] ha[d] no postural or other limitations.” Id. at 191. The record

indicates that McNamee was admitted to University of Alabama at Birmingham

Medical Center West in connection with a second stroke in May 2002 at which

time his “chief complaint” was that he was unable to see. Id. at 195. In the course

of a consultative visual examination performed on 16 September 2002, Dr. James

Kelly found that, following the May 2002 stroke, McNamee retained 20/20

uncorrected distance vision in each eye, 20/30 corrected close vision in the right

eye, and 20/25 corrected close vision in the left eye. Id. at 233. Dr. Kelly also

observed that, although McNamee suffered a restricted visual field, he retained

binocular vision in all directions, and his depth and color perception were normal.

Id. at 233-34. Dr. Kelly accordingly concluded that, although McNamee should

not operate machinery in light of his visual field defect, he could “get around the

room alright” and “he might be able to learn to drive if he is a very careful person.”

Id. at 238.

       During the hearing, the ALJ also admitted into the record an internal



                                            4
medicine examination, physical capacities evaluation, clinical assessment of pain,

and clinical assessment of fatigue and weakness completed by Dr. J. L Zaremba on

20 November 2003. Dr. Zaremba’s history notes reported that McNamee had

suffered three strokes, that he had difficulty walking especially up hill, and that he

used a cane on occasion for steadiness. Id. at 241. Dr. Zaremba reported

observing that McNamee’s lungs were clear, that his heart rate and rhythm were

“regular . . . without gallop, murmur or rub,” that he had “no clubbing, cyanosis or

edema,” that he had “full” range of motion, and that his gait was somewhat slow

and steady but that he could “ambulate without a cane.” Id. at 243. Dr. Zaremba

also noted that McNamee suffered no spasms or deformity of his back and

complained only of mild pain, that a heel/toe walk was difficult for him but that

station was normal, and finally, that neurologically McNamee had “grossly intact”

motor skills, apparently intact sensory perception, equal reflexes, 5/5 grip, and no

atrophy. Id. In assessing McNamee’s physical capabilities, Dr. Zaremba

suggested that he could be expected to lift ten pounds occasionally or less

frequently, that he could sit for six hours and stand for one hour of any eight hour

workday, and that he might occasionally need a cane for balance. Id. at 245.

Based on these observations, he concluded that McNamee should never do pushing

or pulling movements, operate motor vehicles, work around hazardous machinery,



                                           5
dust or allergens, that he would be unsteady climbing stairs, and that he could

occasionally grasp, twist, bend and stoop, and that he would have no trouble with

fine manipulation or reaching. Id. Finally, progress notes from the period

covering 16 June to 29 August 2003 from the VA Medical Center in Birmingham

indicate that McNamee had no ankle edema, regular heart rate and pulse, clear

lungs, no muscle tenderness or proximal weakness and, apart from an abdominal

hernia and continued smoking, appeared to be “doing fairly well.” Id. at 260.

      Finally, at the hearing, McNamee testified that he currently worked at a flea

market as a dealer (four to five days a month), that he had also worked there as a

short order cook within the last few years, and that he had worked there the

previous year as a security guard (two or three days a week for up to nine hours a

day) and still filled in when they needed someone. Id. at 281-84. The ALJ asked a

vocational expert, Claude Peacock, the following hypothetical question:

             [W]e have a hypothetical person who could occasionally lift
      and carry 20 pounds, and frequently lift and carry ten pounds, could
      stand and walk for up to six hours in an eight-hour day, and sit for up
      to six hours in an eight-hour day, is unable to work around
      unprotected heights, no dangerous or moving equipment, no ladders,
      ropes, or scaffolds. This hypothetical person should not drive. Can
      frequently balance and frequently climb ramps and stairs, occasionally
      stoop, kneel, and crouch, needs to avoid concentrated exposure to
      extreme heat, cold, or humidity. . . . has a restricted field of vision . . .
      [a]nd . . . should not use firearms. . . . [C]ould this . . . person return to
      any of the past work as it was performed by Mr. McNamee, or as that
      work is normally performed in the national economy?

                                            6
Id. at 299-300. Peacock responded that the hypothetical person could not return to

any of his past work, but could do “light work” activity such as hotel or motel

housekeeping or working as a security guard or gate keeper. Id. at 300. Peacock

also confirmed that such positions were available in north central Alabama. Id.

       On the basis of the record and the hearing, the ALJ found that McNamee

“ha[d] ‘severe’ impairments, including ischemic heart disease, status post by-pass

surgery, status post cerebrovasular accident times 2, and diminished vision field.”

Id. at 25. The ALJ also found that these “impairments, considered individually or

in combination d[id] not meet or medically equal, in severity, any impairment

listed” in the relevant regulations, and furthermore, that they would not prevent

McNamee from performing a significant range of light work, thereby leaving him

ineligible for disability benefits. See id. at 26.

       In coming to this conclusion, the ALJ explained that he had accorded

“[s]ignificant weight . . . to the findings and opinions of both Dr. Neville and Dr.

Klancar” each of whom personally examined McNamee. Id. at 23. The ALJ also

accorded significant weight to the opinion of Dr. Kelly regarding any increased

visual impairment due to McNamee’s May 2002 stroke. Id. The ALJ further

explained that he accorded no weight to the opinion of Dr. Zaremba, whose

“assessment was based upon his one-time examination of [McNamee] based upon



                                            7
[his lawyer’s] referral and review of ‘enclosed medical information’ submitted by

[his lawyer],”2 because he found (1) the history McNamee gave Dr. Zaremba not to

be supported by the record; (2) the conclusions reached by Dr. Zaremba regarding

the severity of McNamee’s impairment not to be supported by the medical

evidence of record; and (3) Dr. Zaremba’s reported findings to be inconsistent with

his own assessment of McNamee’s functional capabilities. Id. at 23.

       On appeal, McNamee argues that the ALJ erred by rejecting the opinion of

Dr. Zaremba because he was an evaluative physician.

                                     II. DISCUSSION

       “We review the Commissioner's decision to determine if it is supported by

substantial evidence and based on proper legal standards.” Crawford v. Comm’r of

Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (per curiam) (citation omitted).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Id. at 1158

(citation omitted). “Even if the evidence preponderates against the Commissioner's

findings, we must affirm if the decision reached is supported by substantial

evidence.” Id. at 1158-59 (citation omitted).

       Social security regulations require an ALJ evaluating medical opinion


       2
       The ALJ also observed that the record did not clarify exactly what medical information
was submitted to Dr. Zaremba for the purposes of this examination.

                                               8
evidence to consider a variety of factors, including the examining and treatment

relationships, the specialization of the person giving the opinion, and how well the

record supports the opinion in question. See 20 C.F.R. § 404.1527(d)(1)-(6).

Generally, the opinions of examining physicians are given more weight than those

of non-examining physicians, treating physicians are given more weight than those

of physicians who examine but do not treat, and the opinions of specialists are

given more weight on issues within the area of expertise than those of non-

specialists. See § 404.1527(d)(1), (2) & (5). “It is well-established that ‘the

testimony of a treating physician must be given substantial or considerable weight

unless ‘good cause’ is shown to the contrary.’” Crawford, 363 F.3d at 1159

(quoting Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997)). “A treating

physician's report ‘may be discounted when it is not accompanied by objective

medical evidence or is wholly conclusory.’” Id. (quoting Edwards v. Sullivan, 937

F.2d 580, 583-84 (11th Cir. 1991) where such good cause was found to exist

because the opinion was contradicted by other notations in the physician's own

record). Finally, “[i]n assessing the medical evidence . . . the ALJ [is] required to

state with particularity the weight [given] the different medical opinions and the

reasons therefor.” Sharfarz v. Bowen, 825 F.2d 278, 279 (11th Cir. 1987) (per

curiam).



                                           9
      First, with respect to McNamee, Dr. Zaremba was not a treating physician,

but only examined McNamee for the purpose of a consultative evaluation.

Accordingly, his opinion is not entitled to the substantial weight due the opinion of

a treating physician. Second, although McNamee asserts that Dr. Klancar’s

opinion should not have weighed more heavily than Dr. Zaremba’s because it did

not reflect the severe limitations McNamee experienced after his second stroke

whereas Dr. Zaremba’s did, the ALJ had additional and updated medical evidence

both from Dr. Kelly and from the VA Medical Center. We find that this evidence

was adequate to allow the ALJ to make a determination based on substantial

evidence. Third, McNamee’s argument that the ALJ erred in finding that Dr.

Zaremba’s opinion regarding McNamee’s functional limitations was inconsistent

with Zaremba’s reported observations fails because the ALJ clearly stated reasons,

grounded in the record, as to why he found Dr. Zaremba’s opinion inconsistent

with that doctor’s own findings.

      In his findings, the ALJ noted that Dr. Zaremba’s physical assessment

revealed (1) no abnormalities in the heart and lungs; (2) no evidence of clubbing,

cyanosis, or edema in any extremity; (3) full range of motion despite some

complaints of pain; (4) an ability to walk without a cane; and (5) that heel/toe walk

was difficult, but that station was normal. See R2 at 23. All of this is inconsistent



                                          10
with Dr. Zaremba’s assessment of McNamee’s functional limitations. In

explaining his reasons for disregarding Dr. Zaremba’s opinion, the ALJ also

pointed out that the history section of Dr. Zaremba’s report, particularly in its

report of three rather than two strokes, was unsubstantiated by the record and that it

was unclear exactly what records had been submitted to Dr. Zaremba for review

prior to the examination. Because the ALJ gave specific reasons for according no

weight to Dr. Zaremba’s opinion, and because the ALJ based his decision on

substantial medical evidence, we find no reversible error.

                                 III. CONCLUSION

      McNamee appeals the district court’s order affirming the denial by the

Commissioner of his applications for disability benefits and supplemental security

income. The ALJ gave specific reasons for according what weight he did to

various parts of the record, and based his decision on substantial medical evidence.

Accordingly, we AFFIRM the district court’s decision.




                                          11